DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
	Applicant’s amendments to the claims 1-3, 5, and 7-13 are acknowledged by the Examiner. 
	Applicant’s amendments to claims 2, 3, 5, and 7-13 have overcome the previous claim objections. Thus the claim objections to claims 2, 3, 5, and 7-13 have been withdrawn.
	Response to Arguments
	In regards to Applicant’s arguments that the amendment to claim 1 to recite “an anatomically-shaped plate coupled to the exterior side of the flexible mitten portion, the anatomically-shaped plate configured for supporting a palm of the hand in the open position. Examiner respectfully disagrees and first asserts that: the anatomically-shaped plate (20) is in fact engaged with the exterior side (12) of the flexible mitten portion (10). Examiner points to [0038] in reference to the anatomically-shaped plate (20) being interposed between (and therefore secured between) the inner surface (14) and the exterior surface (12). Further examiner asserts that the anatomically shaped plate (20) is sealed between the inner surface (14) and the exterior surface (12) with little to no space between the components (12, 14, 20; see Figure 8 and 8A of Duplessi) and as such the anatomically shaped plate (20) would be in engagement with the exterior surface (12) and therefore always be engaged with the exterior surface (12). It can further be seen in Figures 8 and 8A of Duplessi that the anatomically shaped plate (20) in fact 
	In regards to Applicant’s remaining arguments with regards to the respective 35 U.S.C. 103 rejections, Examiner has addressed the arguments with regards to claim 1, and has disproved Applicant’s arguments with regards to claim 1. As such the respective 35 U.S.C. 103 rejections will be maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) because the claim includes limitations that are directed to structure that is defined by areas of the human body (see rejection under 35 USC 101) which are subject to changes based on differences in human anatomy from one individual to the next. Specifically, in claim 10, the limitation reciting “a proximal portion adjacent a wrist of the patient, and a distal portion extending distally of a plurality of finger tips of the patient” is subject to changes based on differences in human anatomy from one user to the next because the size of the hand and wrist differs from one individual to another and therefore would result in differences in the location of anatomical features such as a wrist of a user, and the location of the finger tips which, therefore, would result in different configurations of the claimed anatomically-shaped plate based on the location of these anatomic features. Thus, the language of the claims does not specifically point out and distinctly claim the subject matter.
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) due to their dependency from a rejected claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 10-12 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
Specifically claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 10 positively recites part of the human body in combination with the device; for example: the claim 10 recitation of “a proximal portion adjacent a wrist of the patient, and a distal portion extending distally of a plurality of finger tips of the patient" encompasses a human being. It has been held that a claim directed to or including within its scope, a human being will not be considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the constitution. For Applicant to overcome this rejection, Examiner recommends the inclusion of “configured to/adapted to” language with regards to the limitation of “anatomically-shaped plate”. Claims 11-12 depend from claim 10 and thus contains the same deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duplessie (US 2009/0260638 A1) in view of McConnell (US 5,003,967).	
In regards to claim 1, Duplessie discloses a surgical hand wrap (see Figure 1; see [0013]) for attaching a patient's arm to a limb positioning device, the hand wrap comprising: 
a flexible mitten portion (10; see [0038]; see Figure 1) having an interior side (14; see [0038]; see Figure 1) defining an inner portion (see figure 8 that 14 is disposed on and therefore defines an inner portion of the device) and an exterior side (12; see [0038]; see Figure 1), the flexible mitten portion (10) configured to enclose at least a hand of the patient in an open position within the inner portion (portion defined by 14; see Figure 8 that a patient’s hand is enclosed within the inner portion in an open position); 
an anatomically-shaped plate (20; see [0038]; see Figure 5; see [0040] in reference to 20 being non-pliable, semi-rigid plastic, and is thus construed to be a plate; see [0041] in reference to 20 having a width sufficient to cover at least two middle fingers, and shaped to extend from the palm outwards along and adjacent to the fingers, as such 20 is construed to be anatomically shaped) coupled to the exterior side (12) of the flexible mitten portion (10; see [0040] and figure 8 that 20 is sewn between the exterior side and interior side and is therefore always in contact for supporting a palm of the hand in the open position (see Figure 8a); and 
at least one closeable strap (40; see [0041]; see Figure 1) for wrapping around the exterior side (12) of the flexible mitten portion (10); 
wherein, when traction is applied to the patient's arm, the anatomically-shaped plate (20), the flexible mitten portion (10), and the at least one strap (40) combine to allow low-contact pressure across the hand of the patient (the combination of 10, 20, and 40 contacting the hand and the wrist would apply a low-contact pressure when traction is applied by displacing the force applied to the patient’s arm over a larger area (the hand and wrist); as evidenced by Applicant’s [0026]).
Duplessie does not explicitly disclose the surgical hand wrap is for attaching a patient's arm to a limb positioning device.
However, McConnell teaches an analogous hand wrap (32; see [Col 4 ln 53-67]; see Figures 2-4), comprising an analogous flexible mitten portion (50; see [Col 6 ln 47-64]; see Figures 5-9) wherein the surgical hand wrap is for attaching a patient's arm to a limb positioning device (see Figure 4) for the purpose of maintaining a limb in an elevated position during surgery (see [Col 1 ln 12-21]; see Figure 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the hand wrap as disclosed by Duplessi and to have added the features that allow the hand wrap to achieve the intended use of attaching a patient’s arm to a limb positioning device as taught by McConnell in order to have 
In regards to claim 5, Duplessie as modified by McConnell discloses the invention as discussed above.
Duplessie further discloses wherein an end (42; see [0043]; see Figure 6) of the at least one strap (40) is attached to the flexible mitten portion (10).
In regards to claim 6, Duplessie as modified by McConnell discloses the invention as discussed above.
Duplessie further discloses wherein the at least one strap (40) is free-floating (41; see Figure 6 and 7).
In regards to claim 7, Duplessie as modified by McConnell discloses the invention as discussed above.
Duplessie further discloses wherein the at least one strap (40) is secured to the anatomically-shaped plate (20; 40 is secured to 12, 12 is secured to 20, therefore 40 is indirectly secured to 20 via 12; see Figures 2 and 3).
In regards to claim 10, Duplessie as modified by McConnell discloses the invention as discussed above.
Duplessi further discloses wherein the anatomically-shaped plate (20) comprises a proximal portion (portion of 20 located near 15; see Figures 8 and 8a) adjacent a wrist of the patient (see Merriam-Webster dictionary definition for Adjacent above; see Figure 8 that 20 is nearby to the patient’s wrist and is therefore construed to be adjacent) and a distal portion (portion of 20 located near 13; see figures 8 and 8a) extending distally of a plurality of finger tips of the patient (see annotated figure 8 below).

    PNG
    media_image1.png
    523
    495
    media_image1.png
    Greyscale

Duplessi as modified by McConnell does not disclose wherein the anatomically-shaped plate comprises a distal portion configured to attach to the limb positioning device.
However, McConnell further teaches a plate (48; see [Col 5 ln 13-28]; see Figure 11) wherein the plate (48) comprises a distal portion (26; see [Col 4 ln 30-45]; see Figure 11) configured to attach to the limb positioning device (10; see [Col 4 ln 20-30]; see Figure 1) for the purpose of maintaining a limb in an elevated position during surgery (see [Col 1 ln 12-21]; see Figure 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the anatomically-shaped plate as .
Claim 2, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duplessie (US 2009/0260638 A1) in view of McConnell (US 5,003,967) as applied to claims 1, 5-7, and 10 above, and in further view of Scheinberg et al. (US 2005/0177081 A1) (hereinafter Scheinberg) with extrinsic evidence provided by “Acute hand injury splinting – the good, the bad and the ugly” by: Richards et al. (.https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5838697/#!po=37.5000) 
In regards to claim 2, Duplessi as modified by McConnell discloses the invention as discussed above.
Duplessi further discloses that the flexible mitten portion (10) and more specifically the interior side (12) may be made from a soft, comfortable material, that is breathable so that the hand does not sweat excessively (see [0043]).
Duplessi as modified by McConnell does not disclose wherein the flexible mitten portion is comprised of at least one of urethane foam and polyester fabric.
However, Scheinberg teaches an analogous anatomically shaped plate (12; see [0028]; see Figure 1), and an analogous skin contacting portion (52; see [0038]; see Figure 2) which comprises polyester fabric (see [0038]) for the purpose of providing a skin contacting portion (52) that is soft, absorbent, and elastic so as to be comfortable when in direct contact with the user’s skin (see [0038]).

In regards to claim 8, Duplessi as modified by McConnell discloses the invention as discussed above.
Duplessi as modified by McConnell does not disclose wherein the surgical hand wrap is enclosed within a bandage.
However, Scheinberg teaches an analogous surgical hand wrap (52; see [0038]; see Figure 2; 52 partially wraps around a patient’s hand (see Figure 6), and an analogous anatomically shaped plate (12; see [0028]; see Figure 1); wherein the hand wrap (52) is enclosed within a bandage (80; see [0046]; see Figure 8) for the purpose of securing the device in place by wrapping the patient’s hand with the bandage (80; see [0046]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the hand wrap as disclosed by Duplessi and to have added enclosing the hand wrap within a bandage as taught by Scheinberg in order to have provided an improved hand wrap that would add the benefit of securing the device in place by wrapping the patient’s hand with the bandage (see [0046]).
In regards to claim 11, Duplessi as modified by McConnell discloses the invention as discussed above.
wherein the anatomically-shaped plate comprises a curved center portion extending between the proximal and distal portions, the curved center portion configured for supporting the palm of the hand in the open position.
However, Scheinberg teaches an analogous anatomically-shaped plate (12; see [0028]; see Figure 1; see also figure 6 that 12 is curved to conform to a user’s hand and is therefore “anatomically shaped”) wherein the anatomically-shaped plate (12) comprises a curved center portion extending between the proximal and distal portions, (58; see [0040]; see Figure 5 where it can be seen that 58 supports a palm; see Figure 6 where it can be seen that 58 (although not seen) is curved between a proximal (portion closer to the user’s forearm) and distal portions (portion located by the user’s fingers)) for supporting the palm of the hand in the open position (see Figure 8 where it can be seen that the hand is in the open position) for the purpose of positioning the patient’s hand in the known “Edinburgh position” which adds the benefits of reducing stiffness and contractures of the interphalangeal and metacarpophalangeal joints (as evidenced by https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5838697/#!po=37.5000 ; see Edinburgh case paragraph; see Figure 2b as well).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the anatomically-shaped plate as disclosed by Duplessie, and to have formed it in the shape of the anatomically-shaped plate as taught by Scheinberg, in order to have ensured that the patient’s hand was in proper positioning, and thus adding the benefit of reducing stiffness and contractures of the interphalangeal and metacarpophalangeal joints (as evidenced by https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5838697/#!po=37.5000).
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duplessie (US 2009/0260638 A1) in view of McConnell (US 5,003,967) as applied to claims 1, 5-7, and 10 above, and in further view of Caspari et al. (US 4,616,637) (hereinafter Caspari).
In regards to claim 3, Duplessi as modified by McConnell discloses the invention as discussed above.
Duplessi as modified by McConnell does not disclose wherein the interior side of the flexible mitten portion comprises an anti-slip material.
However, Caspari teaches an analogous hand wrap (28; see [Col 2 ln 34-46]; see Figure 10) for attaching a patient’s arm to a limb positioning device (20; see [Col 2 ln 21-33]; see Figure 1) wherein the interior side (96; see [Col 3 ln 30-45]; see Figure 10) comprises an anti-slip material (see [Col 3 ln 30-45] in reference to the interior being rubber, rubber is construed to be an anti-slip material as evidenced by Applicant’s [0009]) for the purpose of gripping the patient’s arm and ensuring the patient’s arm is positioned out of the surgical field (see [Col 1 ln 30-37]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the interior side of the flexible mitten portion as disclosed by Duplessi as modified by McConnell and to have added the anti-slip material as taught by Caspari in order to have provided an improved interior side of the flexible mitten that would add the benefit of gripping the patient’s arm and ensuring the patient’s arm is positioned out of the surgical field (see [Col 1 ln 30-37]). 
In regards to claim 4, Duplessi as modified by McConnell and Caspari discloses the invention as discussed above.
wherein the anti-slip material is one of SBR bonded foam, rubber, and urethane foam (see Caspari [Col 3 ln 30-45] in reference to the interior material being rubber).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duplessie (US 2009/0260638 A1) in view of McConnell (US 5,003,967) as applied to claims 1, 5-7, and 10 above, and in further view of Mason (US 2018/0000624 A1).
In regards to claim 9, Duplessi as modified by McConnell discloses the invention as discussed above.
Duplessi as modified by McConnell does not disclose wherein the anatomically-shaped plate is comprised of polycarbonate.
However, Mason teaches an analogous flexible mitten portion (56; see [0034]; see Figure 5) and an analogous plate (33a; see [0028]; see Figure 5) wherein the plate (33a) is comprised of polycarbonate (see [0026]) for the purpose of withstanding a compressive force of a pre-determined magnitude (see [0026]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the material of the anatomically-shaped plate as disclosed by Duplessi as modified by McConnell and to have made it from the polycarbonate as taught by Mason in order to have provided an improved anatomically-shaped plate that would add the benefit of making the plate capable of withstanding a compressive force of a pre-determined magnitude (see [0026]). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duplessie (US 2009/0260638 A1) in view of McConnell (US 5,003,967) as applied to claims 1, 5-7, and 10 above, and in further view of Callaway (US 7,406,967 B2).
In regards to claim 12, Duplessi as modified by McConnell discloses the invention as discussed above.
Duplessi as modified by McConnell does not disclose wherein the proximal portion of the anatomically-shaped plate comprises at least one slot configured for the passage of the at least one strap.
However, Callaway teaches an analogous anatomically-shaped plate (20; see [Col 2 ln 62-67]; see Figure 1; see figure 9 that 20 is shaped to the user’s hand and is therefore construed to be an anatomically-shaped plate) and an analogous strap (40; see [Col 3 ln 29-35]) wherein the proximal portion (portion of 20 located near 34/24; see Figures 1 and 2) of the anatomically-shaped plate (20) comprises at least one slot (30; see [Col 3 ln 36-45]; see Figure 3) configured for the passage of the at least one strap (40; see Figure 7) for the purpose providing a portion to which the strap can be looped through to secure the patient’s arm to the plate (see [Col 3 ln 36-45]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the anatomically-shaped plate as disclosed by Duplessi as modified by McConnell and to have added the at least one slot in the plate as taught by Callaway in order to have provided an improved anatomically-shaped plate that would add the benefit of providing a portion to which the strap can be looped through to secure the patient’s arm to the plate (see [Col 3 ln 36-45]). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duplessie (US 2009/0260638 A1) in view of McConnell (US 5,003,967) as applied to claims 1, 5-7, and 10 above, and in further view of Atwater et al. (US 6,681,772 B2) (hereinafter Atwater). 
In regards to claim 13, Duplessi as modified by McConnell discloses the invention as discussed above.
Duplessi as modified by McConnell does not disclose a padding disposed within the flexible mitten portion for securing about a wrist of the patient, a thickness of the padding selected to be greater than a thickness of the flexible mitten portion.
However, Atwater teaches an analogous flexible mitten portion (16 and 18 together form a mitten portion; see [Col 4 ln 46-64]; see Figure 3; see Figure 3 that 16 and 18 conform to the user’s hand and are therefore construed to be flexible) further comprising a padding (42 and 44; see [Col 5 ln 47-67]; see Figure 3) disposed within the flexible mitten portion (16 and 18) for securing about a wrist of the patient (see Figure 1 wherein 16 and 18 (and therefore 42 and 44) extends past the patient’s wrist and would therefore secure a patient’s wrist), a thickness of the padding (42 and 44) selected to be greater than a thickness of the flexible mitten portion (16 and 18; see Figure 3 where it can be seen that the thickness of 42 and 44 is thicker than 16 and 18) for the purpose of conforming closely to the contours of the patient’s hand and thereby stabilizing the position of the patient’s hand (see [Col 5 ln 47-67]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the flexible mitten portion as disclosed by Duplessi as modified by McConnell and to have added the padding with the thickness of the padding being thicker than the flexible mitten portion as taught by Atwater in order to have provided an improved flexible mitten portion that would add the benefit of conforming closely to the contours of the patient’s hand and thereby stabilizing the position of the patient’s hand (see [Col 5 ln 47-67]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Carter (US 5,074,291)
Canterna (US 5,156,168)
Anderson (US 5,069,203)
McConnell (US 5,419,756)
Lowe et al. (US 2015/0150717 A1)
Lewis (US 2017/0013898 A1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/            Examiner, Art Unit 3786    

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786